HANEY, J.
(dissenting). The jury found in answer to a special interrogatory upon conflicting evidence that Gray notified the defendant of the fact that the Redfield Company had issued a policy to plaintiff on the property covered by defendant’s policy “by stating that fact to J. G. Beck.” It is undisputed that Beck was the secretary or assistant secretary and manager of the defendant company when informed by Gray of the issuing, of the Redfield policy. The jury were at liberty to believe the testimony of Gray. Then for the purpose of this appeal the fact that Beck had actual notice is established. “Actual notice consists in express information of a fact.” Rev. Civ. Code, § 2450. Where information is communicated is not material. In this instance it was while Gray and Beck were traveling on a train. The latter did not cease to be defendant’s general officer when absent from defendant’s office. Notice to him was notice to the defendant. Having actual notice and not having canceled its policy, according to its terms, defendant waived the provision relating to additional insurance. This being so, the issues relating to Gray’s authority as local agent and to improvements are immaterial. I think the judgment should be affirmed.
SMITH, J., concurring.